DETAILED ACTION
This action is in response to the amendment filed on 2/22/2021 which was filed in response to the Final Rejection dated 11/20/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 10,816,700, 10,780,685, and 10,809,418 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 11, 13, and 18 are objected to because of the following informalities:  Roman numeral “(vi)” is already used in claims 1, 5, and 6 upon which claims 18, 11, and 13 depend, respectively. The Examiner recommends changing the roman numeral in these dependent claims to “(vii)”. Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “with any one or more” in line 2 should be “with one or more”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “further comprising a printed layer on a second hard coat forming surface of the transparent resin sheet, or on a surface 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 11-16, 18, 19, 31, and 32 of copending Application No. 15/109,407 in view of Coggio et al (USPGPUB 2005/0249942).
Regarding claim 1, claims 1 and 11 of the copending application discloses all the limitations of claim 1 except for the thickness of the transparent resin sheet.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the copending application wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding claims 2-4, claims 12-14 of the copending application correspond to these claims.
Regarding claim 7, claims 18 and 19 of the copending application meets the limitations of this claim.
Regarding claims 5, 6, and 10, claims 1-2, 3, and 15 of the copending application meet all of the limitations of claims 5 and 10 except for the thickness of the transparent resin sheet and the yellowness index. Claim 4 of the copending application meets the water contact angle limitations of claims 6 and 10.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more – claims 5 and 6).  One of ordinary skill in the 
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding the yellowness index of the laminate (claim 5), the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claim 5) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the copending application and the present invention disclose the same compositions for the first hard coat and second hard coat layers (see 
Regarding claims 8, 9, 12, and 14, claims 15 and 16 of the copending application meet these limitations.
Regarding claims 11 and 13, claims 31 and 32 of the copending application meets these limitations.
Regarding claims 15-17, claim 11 of the copending application states that the first hard coat is on the outermost surface layer side.
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 14, and 21 of copending Application No. 15/559,240 in view of Coggio et al (USPGPUB 2005/0249942).
Regarding claim 1, claim 5 of the copending application discloses all the limitations of claim 1 except for the thickness of the transparent resin sheet.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer 
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the copending application wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding claims 2-4, claims 6-8 of the copending application correspond to these claims.
Regarding claim 7, 
Regarding claims 5, 6, and 10, claims 1, 3, 4, and 9 of the copending application meet all of the limitations of claims 5, 6, and 10 except for the thickness of the transparent resin sheet (claims 5 and 6), the haze (claim 5), and the yellowness index (claim 5). 
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more – claims 5 and 6).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the copending application wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding the yellowness index and the haze of the laminate (claim 5), the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claim 5) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 
Regarding claims 8, 9, 12, and 14, claims 9 and 10 of the copending application meet these limitations.
Regarding claims 11 and 13, claim 2 of the copending application meets these limitations.
Regarding claims 15-17, claim 5 of the copending application states that the first hard coat is the first layer from a surface layer side.
Regarding claim 19, claim 21 of the copending application meets these limitations.
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-7, 9-12, and 15 of copending Application No. 15/559,400 in view of Coggio et al (USPGPUB 2005/0249942).
Regarding claim 1, claims 2 and 11 of the copending application discloses all the limitations of claim 1 except for the thickness of the transparent resin sheet.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended 
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the copending application wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding claims 2-4, claims 5-7 of the copending application correspond to these claims.
Regarding claim 7, claim 15 of the copending application meets the limitations of this claim.
Regarding claims 5, 6, and 10, 
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin sheet has a thickness of 0.2 mm or more – claims 5 and 6).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the copending application wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch
Regarding the haze of the laminate (claim 5), the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claim 5) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the copending application and the present invention disclose the same compositions for the first hard coat and second hard coat layers (see the rejection of claim 1 above and claims 3 and 4 of the copending application). Since the prior art discloses the transparent resin laminate of claim 5 and a composition for the various layers that are the same as the present invention, the examiner believes the claimed properties are either anticipated or highly obvious (a haze of 5% or less).
Regarding claims 8, 9, 12, and 14, claims 9 and 10 of the copending application meet these limitations.
Regarding claims 11 and 13, 
Regarding claims 15-17, claim 2 of the copending application states that the first hard coat is the first layer from a surface layer side.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 7, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 12 of copending Application No. 15/779,483 in view of Coggio et al (USPGPUB 2005/0249942).
Regarding claims 1 and 7, claims 1 and 12 of the copending application discloses all the limitations of claims 1 and 7 except for the thickness of the transparent resin sheet.
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the copending application (Wherein the transparent resin 
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding claims 2-4, claims 3-5 of the copending application correspond to these claims.
Regarding claim 15, claim 1 of the copending application states that the first hard coat is the first layer from a surface layer side.
This is a provisional nonstatutory double patenting rejection.

Claims 5, 6, 10, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of copending Application No. 15/779,483 in view of Yoshimi et al (JP 2000052472A).
Regarding claims 5, 6, and 10, claims 6 and 7 of the copending application meet the limitations of these claims except for the thickness of the first hard coat.
Yoshimi discloses a scratch-resistant plastic film or sheet adhered to an optical member such as various displays, lenses, mirrors, goggles and window glass for the 
Yoshimi is analogous because it discloses protective optical laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the copending application’s first hard coat at a thickness of about 1.0 um to 20 um (wherein the thickness of the first hard coat is from 0.5 to 5 um – claims 5 and 6).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because this would enhance its durability, scratch resistance, and pencil hardness. 
Regarding claims 16-17, claim 6 of the copending application states that the first hard coat is the first layer from a surface layer side.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12-13 of copending Application No. 16/332,573 in view of Coggio et al (USPGPUB 2005/0249942).
Regarding claims 1 and 15, 
Coggio discloses a laminate suitable for use as a protective article on a display panel comprising a light transmissive substrate such as a transparent polymeric film, a surface layer comprising the reaction product of at least one fluoropolyether (meth)acryl compound and at least one non-fluorinated crosslinking agent, and a hardcoat layer disposed between the substrate and the surface layer [0008-0013]. The substrate is chosen based in part of the desired optical and mechanical properties for the intended use [0072]. The substrate thickness will also depend on the intended use and preferably is less than about 0.5 mm [0072].
Coggio is analogous because it discloses transparent resin laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of less than about 0.5 mm for the transparent resin film layer of the cited patent (Wherein the transparent resin sheet has a thickness of 0.2 mm or more).  One of ordinary skill in the art would have been motivated to use such a thickness for this layer because Coggio discloses a laminate used for a similar purpose as the cited patent wherein the thickness is preferably less than about 0.5 mm in order to achieve the desired optical and mechanical properties.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the thickness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Coggio discloses that the thickness of the substrate affects the optical and mechanical properties of the laminate.
Regarding claim 7, .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-9, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al (USPGPUB 2007/0231566) in view of Kadoki et al (USPGPUB 2013/0216801).
Regarding claims 1, 7, 15, and 18, Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. Examiner’s note: Yoneyama’s support, hard coat layer, and overcoat layer correspond to the claimed transparent resin sheet layer, second hard coat, and first hard coat, respectively (A transparent resin laminate comprising, in order from a surface layer side, a first hard coat, a second hard coat, and a transparent resin sheet layer) (The transparent resin laminate according to claim 1, wherein the first hard coat is an outermost layer of the transparent resin laminate – claim 15). Yoneyama further discloses that the hard coat layer and the overcoat layer contains a multi-functional compound [0048-50] and such a multi-functional compound can be a diacrylate or trifunctional or more acrylate [0061-62]. Various embodiments use polyfunctional (meth)acrylates for the hard coat layer (HCL) and the overcoat layer (OCL) [0382-390] [Tables 2-3]. Silicone or fluorine antifouling agents or sliding agents can be added to an 
Yoneyama is silent with regard to the overcoat layer (corresponding to the claimed first hard coat) having a pencil hardness of 5H or higher.
Kadoki discloses transparent, thin-wall, scratch-resistant articles based on polycarbonate compositions, as well as methods of their manufacture [0001]. An object of the invention is to produce polycarbonate-based thermoplastic materials that can achieve the combination of physical and optical properties to serve as a replacement for alkali-aluminosilicate glass materials, such as those used in portable electronic devices [0004]. The inventive plastic article comprises a substantially transparent substrate having a thickness of 0.2 mm to 3.0 mm comprising a polycarbonate [0006] and a hard coat disposed over a surface of the transparent sheet, the hard coat providing the article with a pencil hardness of at least 5H [0007]. Such a laminate provides a desired combination of hardness, scratch, mar, and impact resistance along with excellent optical properties of light transmittance and low haze and yellowness [0014] [0092]. The hard coat may be a single layer [0061] and can be an acrylate-based hard coat [0061]. Silica filler can be used to increase hardness [0070]. The cured hard coat has a thickness of 10 um to 50 um or 14 um to 40 um [0083]. Exemplary embodiments of the invention have a pencil hardness ranging from 5H to 7H [pg 12, Table 3].
Yoneyama and Kadoki are analogous because both disclose optical films with hard coats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoneyama’s two layer hard coat in lieu of 
Regarding the hardness of Kadoki’s optical laminate surface using Yoneyama’s two layer hard coat, Yoneyama discloses that the hardness represented by pencil hardness is regulated by the hardness of the film as a whole [0302] and the pencil hardness improves when the content of inorganic fine particles is higher than that of the overcoat layer [0135]. Yoneyama’s aforementioned embodiments having a pencil hardness as high as 4H have inorganic particles only in the overcoat layer (see the referenced Tables above). Therefore, a pencil hardness higher than 4H is expected for the configuration when the inorganic particles are only present in the hard coat layer and not the overcoat layer. Kadoki also discloses that the selection of the specific hard 
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the pencil hardness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, both Yoneyama and Kadoki disclose an ability to increase the hardness by adding inorganic filler to the hard coat layer, Yoneyama discloses increasing pencil hardness of the overcoat layer by reducing or eliminating the presence of filler in the overcoat layer, and Kadoki discloses that the selection of the specific hard coat to provide the requisite hardness is within the skill of the art and discloses the desirability of using a hard coat having a pencil hardness of 5H or higher (or at least 6H or at least 7H – see above).
Regarding claim 2, 
Regarding claim 3, Yoneyama discloses that the fluorine-containing compound can be a perfluoropolyether group-containing acrylate compound (The transparent resin laminate according to claim 1, wherein the (B) water-repelling agent comprises a (meth)acryloyl group-containing fluoropolyether water-repelling agent) [0235].
Regarding claim 4, Yoneyama discloses that a leveling agent can be added to the film [0287].
Yoneyama is silent with regard to which layer(s) of the film the agent can be added and in what amount.
However, it would have been obvious to one having ordinary skill in the art to adjust the amount of leveling agent for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A PHOSITA would recognize that the amount of leveling agent in one or more layers of the film would affect the amount of leveling in the formed layer/film (The transparent resin laminate according to claim 1, wherein the second hard coat forming coating material further comprises (E) 0.01 to 1 part by mass of a leveling agent).
Regarding claim 8, Yoneyama discloses that the thickness of the overcoat layer is preferably from 0.25 to 6 um (The transparent resin laminate according to claim 1, wherein the thickness of the first hard coat is from 0.5 to 5 um) [0307].
Regarding claim 9, 
Regarding claim 21, Yoneyama discloses that the inorganic particles can be subjected to a surface treatment with a coupling agent [0177]. Organic compounds used in a surface treatment include a silane coupling agent or a titanate coupling agent [0180]. Aluminum-based compounds can be used as a surface treating agent [0178]. Organic compounds having a reactive functional group can be used (The transparent resin laminate according to claim 1, wherein the (D) inorganic fine particles comprise surfaces which have been treated with any one or more selected from the group consisting of a silane coupling agent, a titanate coupling agent, an aluminate coupling agent, an organic compound having a reactive functional group, and a surface-treatment agent) [0182-183].

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al and Kadoki et al as applied to claim 1 above, and further in view of Kawase et al (USPGPUB 2003/0022984).
Regarding claims 4 and 19, the limitations of claim 1 have been set forth above. Yoneyama further discloses that a leveling agent can be added to the film [0287].
Yoneyama is silent with regard to the amount of leveling agent used in the film (claim 4). Yoneyama is silent with regard to using a silicone-acrylate copolymer leveling agent (claim 19).
Kawase discloses flow-and-leveling agents for paints and inks, which, when added to paints and inks in minor amounts, can impart to the paints and inks flow-and-leveling property in the occasions of their application or printing and at the same time can prevent occurrence of coating or printing defects even in the presence of foreign 
Kawase is analogous because it discloses leveling agents for coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kawase’s flow-and-leveling agent in an amount of 0.5-2% by weight as Yoneyama’s leveling agent in the hard coat layer and/or the overcoat layer (The transparent resin laminate according to claim 1, wherein the second hard coat forming coating material further comprises (E) 0.01 to 1 part by mass of a leveling agent – claim 4) (The transparent resin laminate according to claim 4, wherein the (E) leveling agent comprises a silicone-acrylate copolymer leveling agent – claim 19).  One of ordinary skill in the art would have been motivated to use such a leveling agent because this would lead to a high quality appearance and prevent deterioration in appearance by reducing ruptures caused by foreign dust as disclosed by Kawase above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al and Kadoki et al  as applied to claim 1 above, and further in view of Tsujimura et al (USPGPUB 2016/0214294).
Regarding claim 20, the limitations of claim 1 have been set forth above.
Yoneyama and Kadoki are silent with regard to a printed layer in the optical laminate.
Tsujimura discloses a method for manufacturing a resin substrate with a hard coating film and a resin substrate with a hard coating film obtained by the method [0002]. Hard coating film 20 comprises a resin substrate 3, a resin film 1, a primer layer 2, and a hard coating layer 4 in order from the resin substrate 3 side [0029] [Fig. 1].

    PNG
    media_image1.png
    408
    535
    media_image1.png
    Greyscale

A functional layer such as a decorative printing layer can be formed on a surface of the resin film different from the surface on which the primer layer 2 is formed [0081]. 
Tsujimura is analogous because it discloses laminates with resin substrates and a hard coating film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a decorative printing layer to the side of Yoneyama in view of Kadoki’s transparent resin substrate opposite to the hard coat layer.  One of ordinary skill in the art would have been motivated to add a decorative printing layer in such a position because this makes it possible to easily impart various functions to the resin substrate with a hard coating film 20 as disclosed by Tsujimura above.

Claims 5-7, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoki et al (USPGPUB 2013/0216801) in view of Yoneyama et al (USPGPUB 2007/0231566).
Regarding claims 5-7, 10-11, 13, and 16-17, Kadoki discloses transparent, thin-wall, scratch-resistant articles based on polycarbonate compositions, as well as methods of their manufacture [0001]. An object of the invention is to produce polycarbonate-based thermoplastic materials that can achieve the combination of physical and optical properties to serve as a replacement for alkali-aluminosilicate glass materials, such as those used in portable electronic devices [0004]. The inventive plastic article comprises a substantially transparent substrate having a thickness of 0.2 
Kadoki is silent with regard to a dual layer hard coat (i.e. a first and a second hard coat layer).
Yoneyama discloses an optical film, a polarizing plate, an image display, and a manufacturing method of the optical film [0002]. The optical film includes a support, a hard coat layer, and an overcoat layer, in this order [0048]. Examiner’s note: 0 or more (wherein the following requirement (iv) is satisfied; (iv) a water contact angle at the first hard coat surface of 1000 or more – claims 6 and 10) [0316].
Kadoki and Yoneyama are analogous because both disclose optical films with hard coats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoneyama’s two layer hard coat in lieu of Kadoki’s single layer hard coat for Kadoki’s transparent optical laminate article (A transparent resin laminate comprising, in order from a surface layer side, a first hard 
Regarding the hardness of Kadoki’s optical laminate surface using Yoneyama’s two layer hard coat, Yoneyama discloses that the hardness represented by pencil hardness is regulated by the hardness of the film as a whole [0302] and the pencil hardness improves when the content of inorganic fine particles is higher than that of the overcoat layer [0135]. The pencil hardness of the overcoat layer is 2H or more [0307]. The pencil hardness of various embodiments ranges from 2H to 4H [pgs 36-37] [Table 4] [pg 39] [Table 7] [pg 41] [Table 10] [pgs 45-46] [Table 14]. Yoneyama’s 
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the pencil hardness for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch
As to the durability of the water contact angle after 20,000 reciprocating wipes with cotton (claims 6 and 10), the examiner notes that the prior art generally teaches the claimed invention (the transparent resin laminate of claims 5 and 6) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). Yoneyama discloses that the silicone or fluorine compound used as an antifouling or water-repellent agent can be added solely to the overcoat layer [0305]. Hardening with the compound contained in the overcoat layer that is high in molecular weight and high in the number of functional groups per one molecule enhances the fixing property of the antifouling agent thereby improving the durability of the antifouling property [0305]. The Examiner notes that the composition of Yoneyama’s overcoat layer and that of the present invention are substantially the same (compare paragraphs [0027-50] of the specification of the present invention with Yoneyama’s polyfunctional acrylates [0061-62] [0382-390], silane coupling agents [0189-195], and water repelling/antifouling agent [0217-237]). Since the prior art discloses an overcoat layer (corresponding to the claimed first hard coat) 0 or more, and with enhanced fixing property/durability of the water-repelling/antifouling agent in the overcoat layer, the examiner believes the claimed properties are either anticipated or highly obvious ((v) a water contact angle at the first hard coat surface after 20,000 reciprocating wipes with cotton of 1000 or more).
Regarding claims 12 and 14, Yoneyama discloses that the thickness of the hard coat layer is preferably from 1.5 to 30 um (wherein the thickness of the second hard coat is from 10 to 30 um) [0307].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 16-17, filed 2/22/2021, with respect to the rejection of claims 5, 6, and 10-17 as being unpatentable over Coggio et al (USPGPUB 2005/0249942) in view of Ibuki et al (USPGPUB 2006/0210727) and Yoshimi et al (JP 2000052472A) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kadoki et al (USPGPUB 2013/0216801) in view of Yoneyama et al (USPGPUB 2007/0231566). Specifically, Applicant’s argument against applying the thickness of Yoshimi’s second 

Oath/Declaration
The declaration under 37 CFR 1.132 filed 2/22/2021 is sufficient to overcome the rejection of claims 5, 6, and 10-17 based upon 35 U.S.C. 103 as being unpatentable over Coggio et al (USPGPUB 2005/0249942) in view of Ibuki et al (USPGPUB 2006/0210727) and Yoshimi et al (JP 2000052472A).
The declaration under 37 CFR 1.132 filed 2/22/2021 is insufficient to overcome the rejection of claims 1-4, 7-9, and 15 based upon 35 U.S.C. 103 as being unpatentable over Yoshimi et al (JP 2000052472A) in view of Ibuki et al (USPGPUB 2006/0210727) and Coggio et al (USPGPUB 2005/0249942) as set forth in the last Office action because:  Example 4 in the declaration provides the pencil hardness for only one embodiment of Yoshimi in view of Ibuki and Coggio. Specifically, the thicknesses of the first and second hard coats in the Table on page 15 of the declaration are 5.4 and 6.1 um, respectively. Yoshimi discloses that the first hard coat layer (corresponding to the claimed second hard coat) can have a thickness between 3 and 30 um and the second hard coat layer (corresponding to the claimed first hard coat) can have a thickness between 1 and 20 um [0021]. The thickness affects the pencil hardness of the film [0040]. Kang et al (USPGPUB 2015/0203711) also provides evidence that increasing the thickness of a hard coating layer is considered as an approach to improving the surface hardness thereof [0007]. As the hard coating layer .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781